Exhibit 10.2

 

FIRST AMENDED AND RESTATED SPRINGING GUARANTY

 

THIS FIRST AMENDED AND RESTATED SPRINGING GUARANTY (the “Guaranty”) dated as of
July 28, 2016, executed and delivered by KITE REALTY GROUP TRUST, a Maryland
real estate investment trust (the “Guarantor”) in favor of (a) KEYBANK NATIONAL
ASSOCIATION, in its capacity as Agent (the “Agent”) for the Lenders under that
certain Fifth Amended and Restated Credit Agreement dated as of July 28, 2016
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Kite Realty Group, L.P. (the “Borrower”), the
financial institutions party thereto and their assignees under Section 13.5.
thereof (together with the Issuing Lender and the Swingline Lender,
collectively, the “Lenders”), the Agent, and the other parties thereto, and
(b) the Lenders.

 

WHEREAS, pursuant to the Credit Agreement, the Agent, the Lenders and the
Swingline Lender have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

 

WHEREAS, the Borrower and the Guarantor, though separate legal entities, are
mutually dependent on each other in the conduct of their respective businesses
as an integrated operation and have determined it to be in their mutual best
interests to obtain financing from the Agent, the Lenders and the Swingline
Lender through their collective efforts;

 

WHEREAS, Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent, the Lenders and the Swingline Lender making such
financial accommodations available to the Borrower under the Credit Agreement
and, accordingly, Guarantor is willing, upon the occurrence of a “Springing
Recourse Event” (as hereinafter defined), to guarantee the Borrower’s
obligations to the Agent, the Lenders and the Swingline Lender on the terms and
conditions contained herein; and

 

WHEREAS, Guarantor’s execution and delivery of this Guaranty is a condition to
the Agent and the Lenders making, and continuing to make, such financial
accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by Guarantor, Guarantor agrees as follows:

 

Section 1.              Guaranty.  Guarantor, upon the occurrence of a Springing
Recourse Event, hereby absolutely, irrevocably and unconditionally guaranties
the due and punctual payment and performance when due, whether at stated
maturity, by acceleration or otherwise, of all of the following (collectively
referred to as the “Guarantied Obligations”):  (a) all indebtedness and
obligations owing by the Borrower to any Lender, the Swingline Lender, the
Issuing Lender or the Agent under or in connection with the Credit Agreement and
any other Loan Document, including without limitation, the repayment of all
principal of the Revolving Loans, Term Loans A, Term Loans B, Swingline Loans
and the Reimbursement Obligations, and the payment of all interest, Fees,
charges, attorneys’ fees and other amounts payable to any Lender or the Agent
thereunder or in connection therewith; (b) any and all extensions, renewals,
modifications, amendments or substitutions of the foregoing; (c) all expenses,
including, without limitation, reasonable attorneys’

 

1

--------------------------------------------------------------------------------


 

fees and disbursements, that are incurred by the Lenders and the Agent in the
enforcement of any of the foregoing or any obligation of Guarantor hereunder;
and (d) all other Obligations.

 

For the purposes of this Guaranty, the occurrence of any of the events described
in (1)-(3) below shall be a “Springing Recourse Event”:

 

(1)           (A) Guarantor fails to perform or comply with any of the following
terms (each, a “Guarantor Covenant Breach”):

 

(i)            the Guarantor shall not, directly or indirectly, enter into or
conduct any business other than in connection with the ownership, acquisition
and disposition of general or limited partnership interests in the Borrower and
the management of the business of the Borrower, and such activities as are
incidental thereto, all of which shall be solely in furtherance of the business
of the Borrower;

 

(ii)           the Guarantor shall not own any assets other than (A) equity
interests (or rights, options or warrants in respect thereof) of the Borrower,
(B) up to a one percent (1%) equity interest in any partnership or limited
liability company at least ninety-nine percent (99%) of the equity of which is
owned, directly or indirectly, by the Borrower; (C) money that has been
distributed to Guarantor by Borrower or a Subsidiary of Borrower described in
clause (ii)(B) above in accordance with Section 10.2. of the Credit Agreement
that is held for ten (10) Business Days or less pending further distribution to
equity holders of the Guarantor, (D) assets received by the Guarantor from third
parties (including, without limitation, the proceeds from any Equity Issuance),
that are held for ten (10) Business Days or less pending further contribution to
Borrower, (E) such bank accounts or similar instruments (subject to the other
terms hereof) as it deems necessary to carry out its responsibilities under the
limited partnership agreement of the Borrower, and (F) other tangible and
intangible assets that, taken as a whole, are de minimis in relation to the net
assets of Borrower and its Subsidiaries (but which in no event shall include any
real estate, cash, cash equivalents or other liquid assets in excess of $500,000
in the aggregate (except as permitted in clauses (ii)(C) and (D) above) or
equity interests (other than equity interests permitted in clauses (ii)(A) and
(B) above);

 

(iii)          the Guarantor shall promptly contribute or otherwise downstream
to the Borrower any net assets received by the Guarantor from third parties
(including, without limitation, the proceeds from any Equity Issuance), subject
to the terms of clause (ii)(D) above;

 

(iv)          the Guarantor shall not merge or consolidate (except as permitted
in the Credit Agreement), or dissolve, liquidate or otherwise wind up its
business, affairs or assets;

 

(v)           the Guarantor shall not guarantee, or otherwise be or become
obligated in respect of, any Indebtedness (which for the purposes hereof shall
include any obligations under any Derivatives Contract but shall exclude
(A) guarantees of obligations under any Derivatives Contracts in favor of
Associated Bank National Association and any lender under the Prior Term Loan
Agreement or Prior Existing Credit Agreement in place as of March 31, 2014,
(B) any Indebtedness described in clause (f) of the definition of Indebtedness,
(C) any liability pursuant to a Customary Nonrecourse Debt Guaranty until a
claim is made with respect thereto (provided that for the purposes of this
clause (v), the Guarantor shall not be deemed to have violated this covenant
with respect to Indebtedness under a Customary Nonrecourse Debt Guaranty until a
judgment is obtained

 

2

--------------------------------------------------------------------------------


 

with respect to claims under Customary Nonrecourse Debt Guaranties individually
or in the aggregate of $30,000,000 or greater), and (D) any liability pursuant
to a springing guaranty on substantially the same terms as the Springing
Guaranty; and provided further that the Guarantor’s liability with respect to
(x) Indebtedness of Borrower in place as of March 31, 2014 and (y) Indebtedness
of Inland Diversified assumed by Borrower and that is existing debt of Inland
Diversified as of July 1, 2014 and was not incurred as a part of or in
anticipation of the merger of Inland Diversified with and into KRG Magellan,
solely by virtue of the Guarantor being the general partner of Borrower and not
as a guarantor, shall be excluded from the foregoing provided such liability is
not increased; and

 

(B) with respect to a Guarantor Covenant Breach of any event described in
(1)(A)(i)-(iii) above, the passage of forty-five (45) days after the first to
occur of either (i) Borrower or Guarantor becoming aware of such Guarantor
Covenant Breach, or (ii) Agent notifying Borrower in writing of any such
Guarantor Covenant Breach, or

 

(C) with respect to a Guarantor Covenant Breach of the event described in clause
(1)(A)(v) above, the passage of ten (10) Business Days (or forty-five (45) days
if the aggregate Indebtedness for the purposes of clause (1)(A)(v) above is less
than $10,000,000), after the first to occur of either (i) Borrower or Guarantor
becoming aware of such Guarantor Covenant Breach, or (ii) Agent notifying
Borrower in writing of any such Guarantor Covenant Breach; or

 

(2)           Borrower or Guarantor shall commence a voluntary case under the
Bankruptcy Code of 1978, as amended, or any other federal bankruptcy or any
other domestic or foreign laws relating to bankruptcy, insolvency,
reorganization, winding-up, composition or adjustment of debts, in each case
with respect to Borrower or Guarantor, whether now or hereinafter in effect
(collectively, a “Bankruptcy Proceeding”); or

 

(3)           Borrower or Guarantor or any officer or director thereof shall
collude with, or otherwise assist any party in connection with any such filing
in a Bankruptcy Proceeding or solicit or cause to be solicited petitioning
creditors for any involuntary petition against Borrower or Guarantor in any such
Bankruptcy Proceeding from any party.

 

Guarantor acknowledges and agrees that the guaranty under this Guaranty of the
Guarantied Obligations shall automatically become fully effective upon the
occurrence of any Springing Recourse Event and no other documentation or notice
shall be required to evidence the same.

 

Section 2.              Guaranty of Payment and Not of Collection.  This
Guaranty is a guaranty of payment, and not of collection, and upon the
occurrence of a Springing Recourse Event, a debt of Guarantor for its own
account.  Accordingly, none of the Lenders, the Swingline Lender, the Issuing
Lender or the Agent shall be obligated or required before enforcing this
Guaranty against Guarantor after a Springing Recourse Event:  (a)  to pursue any
right or remedy any of them may have against the Borrower, any other Loan Party
or any other Person or commence any suit or other proceeding against the
Borrower, any other Loan Party or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Loan Party, or any other Person; or (c) to make demand of the
Borrower, any other Loan Party or any other Person or to enforce or seek to
enforce or realize upon any collateral security held by the Lenders, the
Swingline Lender, the Issuing Lender or the Agent which may secure any of the
Guarantied Obligations.

 

3

--------------------------------------------------------------------------------


 

Section 3.              Guaranty Absolute.  Guarantor, upon the occurrence of a
Springing Recourse Event, guarantees that the Guarantied Obligations will be
paid strictly in accordance with the terms of the documents evidencing the same,
regardless of any Applicable Law now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of the Agent, the Lenders, the Issuing
Lender or the Swingline Lender with respect thereto.  Upon the occurrence of a
Springing Recourse Event, the liability of Guarantor under this Guaranty shall
be absolute, irrevocable and unconditional in accordance with its terms and
shall remain in full force and effect without regard to, and shall not be
released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not Guarantor consents thereto or has notice thereof and
whether before or after the occurrence of a Springing Recourse Event):

 

a.             (i) any change in the amount, interest rate or due date or other
term of any of the Guarantied Obligations, (ii) any change in the time, place or
manner of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Credit Agreement, any other Loan Document, or any other
document or instrument evidencing or relating to any Guarantied Obligations, or
(iv) any waiver, renewal, extension, addition, or supplement to, or deletion
from, or any other action or inaction under or in respect of, the Credit
Agreement, any of the other Loan Documents, or any other documents, instruments
or agreements relating to the Guarantied Obligations or any other instrument or
agreement referred to therein or evidencing any Guarantied Obligations or any
assignment or transfer of any of the foregoing;

 

b.             any lack of validity or enforceability of the Credit Agreement,
any of the other Loan Documents, or any other document, instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;

 

c.             any furnishing to the Agent, the Lenders, the Issuing Lender or
the Swingline Lender of any security for the Guarantied Obligations, or any
sale, exchange, release or surrender of, or realization on, any collateral
securing any of the Obligations;

 

d.             any settlement or compromise of any of the Guarantied
Obligations, any security therefor, or any liability of any other party with
respect to the Guarantied Obligations, or any subordination of the payment of
the Guarantied Obligations to the payment of any other liability of the Borrower
or any other Loan Party;

 

e.             any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to
Guarantor, the Borrower, any other Loan Party or any other Person, or any action
taken with respect to this Guaranty by any trustee or receiver, or by any court,
in any such proceeding;

 

f.             any act or failure to act by the Borrower, any other Loan Party
or any other Person which may adversely affect Guarantor’s subrogation rights,
if any, against the Borrower to recover payments made under this Guaranty;

 

g.             any nonperfection or impairment of any security interest or other
Lien on any collateral, if any, securing in any way any of the Obligations;

 

4

--------------------------------------------------------------------------------


 

h.             any application of sums paid by the Borrower, any other Loan
Party or any other Person with respect to the liabilities of the Borrower to the
Agent, the Lenders, the Issuing Lender or the Swingline Lender, regardless of
what liabilities of the Borrower remain unpaid;

 

i.              any defect, limitation or insufficiency in the borrowing powers
of the Borrower or in the exercise thereof; or

 

j.              any other circumstance which might otherwise constitute a
defense available to, or a discharge of, Guarantor hereunder (other than
indefeasible payment and performance in full).

 

Section 4.              Action with Respect to Guarantied Obligations.  The
Lenders and the Agent may, at any time and from time to time, without the
consent of, or notice to, Guarantor, and without discharging Guarantor from its
obligations hereunder, take any and all actions described in Section 3 and may
otherwise:  (a) amend, modify, alter or supplement the terms of any of the
Guarantied Obligations, including, but not limited to, extending or shortening
the time of payment of any of the Guarantied Obligations or changing the
interest rate that may accrue on any of the Guarantied Obligations; (b) amend,
modify, alter or supplement the Credit Agreement or any other Loan Document;
provided, however, that no such amendments can require Guarantor to modify the
nature of the springing guaranty provided hereunder without the approval of
Guarantor; (c) sell, exchange, release or otherwise deal with all, or any part,
of any collateral securing any of the Obligations; (d) release any other Loan
Party or other Person liable in any manner for the payment or collection of the
Guarantied Obligations; (e) exercise, or refrain from exercising, any rights
against the Borrower, any other Loan Party or any other Person; and (f) apply
any sum, by whomsoever paid or however realized, to the Guarantied Obligations
in such order as the Lenders shall elect.

 

Section 5.              Reserved.

 

Section 6.              Reserved.

 

Section 7.              Waiver.  Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of Guarantor or which otherwise might operate to discharge
Guarantor from its obligations hereunder.

 

Section 8.              Inability to Accelerate Loan.  If the Agent, the
Swingline Lender, the Issuing Lender and/or the Lenders are prevented under
Applicable Law or otherwise from demanding or accelerating payment of any of the
Guarantied Obligations after the occurrence of a Springing Recourse Event by
reason of any automatic stay or otherwise, the Agent, the Swingline Lender, the
Issuing Lender and/or the Lenders shall be entitled to receive from Guarantor,
upon demand therefor, the sums which otherwise would have been due had such
demand or acceleration occurred.

 

Section 9.              Reinstatement of Guarantied Obligations.  If claim is
ever made on the Agent, any Lender, the Issuing Lender or the Swingline Lender
for repayment or recovery of any amount or amounts received in payment or on
account of any of the Guarantied Obligations, and the Agent, such Lender, the
Issuing Lender or the Swingline Lender repays all or part of said amount by
reason of (a) any judgment, decree or order of any court or administrative body
of competent jurisdiction, or (b) any settlement or compromise of any such claim
effected by the Agent, such Lender, the Issuing Lender or the Swingline Lender
with any such claimant (including the Borrower or a trustee in

 

5

--------------------------------------------------------------------------------


 

bankruptcy for the Borrower), then and in such event Guarantor agrees that any
such judgment, decree, order, settlement or compromise shall be binding on it,
notwithstanding any revocation hereof or the cancellation of the Credit
Agreement, any of the other Loan Documents, or any other instrument evidencing
any liability of the Borrower, and Guarantor shall, upon the occurrence of a
Springing Recourse Event, be and remain liable to the Agent, such Lender, the
Issuing Lender or the Swingline Lender for the amounts so repaid or recovered to
the same extent as if such amount had never originally been paid to the Agent,
such Lender, the Issuing Lender or the Swingline Lender.

 

Section 10.            Subrogation.  Upon the making by Guarantor of any payment
hereunder for the account of the Borrower, Guarantor shall be subrogated to the
rights of the payee against the Borrower; provided, however, that Guarantor
shall not enforce any right or receive any payment by way of subrogation or
otherwise take any action in respect of any other claim or cause of action
Guarantor may have against the Borrower arising by reason of any payment or
performance by Guarantor pursuant to this Guaranty, unless and until all of the
Guarantied Obligations have been indefeasibly paid and performed in full.  If
any amount shall be paid to Guarantor on account of or in respect of such
subrogation rights or other claims or causes of action, Guarantor shall hold
such amount in trust for the benefit of the Agent, the Lenders, the Issuing
Lender and the Swingline Lender and shall forthwith pay such amount to the Agent
to be credited and applied against the Guarantied Obligations, whether matured
or unmatured, in accordance with the terms of the Credit Agreement or to be held
by the Agent as collateral security for any Guarantied Obligations existing.

 

Section 11.            Payments Free and Clear.  All sums payable by Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set off or counterclaim or any
deduction or withholding whatsoever (including any Taxes other than any Taxes
withheld pursuant to Section 3.12. of the Credit Agreement unless such Tax is an
Indemnified Tax), and if Guarantor is required by Applicable Law or by a
Governmental Authority to make any such deduction or withholding, Guarantor
shall pay to the Agent, the Lenders, the Issuing Lender and the Swingline Lender
such additional amount as will result in the receipt by the Agent, the Lenders,
the Issuing Lender and the Swingline Lender of the full amount payable hereunder
had such deduction or withholding not occurred or been required.

 

Section 12.            Set-off.  In addition to any rights now or hereafter
granted under any of the other Loan Documents or Applicable Law and not by way
of limitation of any such rights, Guarantor hereby authorizes the Agent and each
Lender, at any time during the continuance of an Event of Default and after the
occurrence of a Springing Recourse Event, without any prior notice to Guarantor
or to any other Person, any such notice being hereby expressly waived, but in
the case of a Lender or Participant subject to receipt of the prior written
consent of the Agent exercised in its sole discretion, to set off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured) and any other indebtedness at any time held or owing by
the Agent, such Lender, or any affiliate of the Agent or such Lender, to or for
the credit or the account of Guarantor against and on account of any of the
Guarantied Obligations, although such obligations shall be contingent or
unmatured.  Guarantor agrees, to the fullest extent permitted by Applicable Law
and subject to the terms hereof, that any Participant may exercise rights of
setoff or counterclaim and other rights with respect to its participation after
the occurrence of a Springing Recourse Event as fully as if such Participant
were a direct creditor of Guarantor in the amount of such participation.

 

6

--------------------------------------------------------------------------------


 

Section 13.            Subordination.  Guarantor hereby expressly covenants and
agrees for the benefit of the Agent, the Lenders, the Issuing Lender and the
Swingline Lender that all obligations and liabilities of the Borrower to
Guarantor of whatever description, including without limitation, all
intercompany receivables of Guarantor from the Borrower (collectively, the
“Junior Claims”) shall be subordinate and junior in right of payment to all
Guarantied Obligations.  If an Event of Default shall exist, then Guarantor
shall not accept any direct or indirect payment (in cash, property or
securities, by setoff or otherwise) from the Borrower on account of or in any
manner in respect of any Junior Claim until all of the Guarantied Obligations
have been indefeasibly paid in full.

 

Section 14.            Avoidance Provisions.  It is the intent of Guarantor, the
Agent, the Lenders, the Issuing Lender and the Swingline Lender that in any
Proceeding, Guarantor’s maximum obligation hereunder shall equal, but not
exceed, the maximum amount which would not otherwise cause the obligations of
Guarantor hereunder (or any other obligations of Guarantor to the Agent, the
Lenders, the Issuing Lender and the Swingline Lender) to be avoidable or
unenforceable against Guarantor in such Proceeding as a result of Applicable
Law, including without limitation, (a) Section 548 of the Bankruptcy Code of
1978, as amended (the “Bankruptcy Code”) and (b) any state fraudulent transfer
or fraudulent conveyance act or statute applied in such Proceeding, whether by
virtue of Section 544 of the Bankruptcy Code or otherwise.  The Applicable Laws
under which the possible avoidance or unenforceability of the obligations of
Guarantor hereunder (or any other obligations of Guarantor to the Agent, the
Lenders, the Issuing Lender and the Swingline Lender) shall be determined in any
such Proceeding are referred to as the “Avoidance Provisions”.  Accordingly, to
the extent that the obligations of Guarantor hereunder would otherwise be
subject to avoidance under the Avoidance Provisions, the maximum Guarantied
Obligations for which Guarantor shall be liable hereunder shall be reduced to
that amount which, as of the time any of the Guarantied Obligations are deemed
to have been incurred under the Avoidance Provisions, would not cause the
obligations of Guarantor hereunder (or any other obligations of Guarantor to the
Agent, the Lenders, the Issuing Lender and the Swingline Lender), to be subject
to avoidance under the Avoidance Provisions.  This Section is intended solely to
preserve the rights of the Agent, the Lenders, the Issuing Lender and the
Swingline Lender hereunder to the maximum extent that would not cause the
obligations of Guarantor hereunder to be subject to avoidance under the
Avoidance Provisions, and neither Guarantor nor any other Person shall have any
right or claim under this Section as against the Agent, the Lenders, the Issuing
Lender and the Swingline Lender that would not otherwise be available to such
Person under the Avoidance Provisions.

 

Section 15.            Information.  Guarantor assumes all responsibility for
being and keeping itself informed of the financial condition of the Borrower and
the other Loan Parties, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guarantied Obligations and the nature, scope and extent
of the risks that Guarantor assumes and incurs hereunder, and agrees that none
of the Agent, the Lenders, the Issuing Lender or the Swingline Lender shall have
any duty whatsoever to advise Guarantor of information regarding such
circumstances or risks.

 

Section 16.            Governing Law.  THIS AGREEMENT SHALL PURSUANT TO NEW YORK
GENERAL OBLIGATIONS LAW SECTION 5-1401 BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

7

--------------------------------------------------------------------------------


 

Section 17.            WAIVER OF JURY TRIAL.

 

a.             EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG GUARANTOR, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED ON
DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND
EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE LENDERS, THE AGENT AND GUARANTOR HEREBY WAIVES ITS RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR
TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY
OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG GUARANTOR,
THE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE
LOAN DOCUMENTS.

 

b.             EACH OF THE GUARANTOR, THE AGENT AND EACH LENDER HEREBY AGREES
THAT ANY FEDERAL DISTRICT COURT LOCATED IN NEW YORK OR, AT THE OPTION OF THE
AGENT, ANY STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK,
SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR
AMONG GUARANTOR, THE AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR
INDIRECTLY TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING
HEREFROM OR THEREFROM.  GUARANTOR AND EACH OF THE LENDERS EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED
IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES.  EACH PARTY FURTHER
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS
BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE
SAME.  THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO
PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT OR ANY LENDER OR THE
ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN
ANY OTHER APPROPRIATE JURISDICTION.

 

c.             THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS GUARANTY.

 

Section 18.            Loan Accounts.  The Agent, each Lender, the Issuing
Lender and the Swingline Lender may maintain books and accounts setting forth
the amounts of principal, interest and other sums paid and payable with respect
to the Guarantied Obligations, and in the case of any dispute relating to any of
the outstanding amount, payment or receipt of any of the Guarantied Obligations
or otherwise, the entries in such books and accounts shall be deemed conclusive
evidence of the amounts and other matters set forth herein, absent manifest
error.  The failure of the Agent, any Lender, the Issuing Lender or the
Swingline Lender to maintain such books and accounts shall not in any way
relieve or discharge Guarantor of any of its obligations hereunder.

 

8

--------------------------------------------------------------------------------


 

Section 19.            Waiver of Remedies.  No delay or failure on the part of
the Agent, any Lender, the Issuing Lender or the Swingline Lender in the
exercise of any right or remedy it may have against Guarantor hereunder or
otherwise shall operate as a waiver thereof, and no single or partial exercise
by the Agent, any Lender, the Issuing Lender or the Swingline Lender of any such
right or remedy shall preclude any other or further exercise thereof or the
exercise of any other such right or remedy.

 

Section 20.            Termination.  This Guaranty shall remain in full force
and effect until the termination of the Credit Agreement in accordance with
Section 13.10. of the Credit Agreement.

 

Section 21.            Successors and Assigns.  Each reference herein to the
Agent or the Lenders shall be deemed to include such Person’s respective
successors and assigns (including, but not limited to, any holder of the
Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to Guarantor shall be deemed to include
Guarantor’s successors and assigns, upon whom this Guaranty also shall be
binding.  The Lenders, the Issuing Lender and the Swingline Lender may, in
accordance with the applicable provisions of the Credit Agreement, assign,
transfer or sell any Guarantied Obligation, or grant or sell participations in
any Guarantied Obligations, to any Person without the consent of, or notice to,
Guarantor and without releasing, discharging or modifying Guarantor’s
obligations hereunder.  Subject to Section 13.8. of the Credit Agreement,
Guarantor hereby consents to the delivery by the Agent or any Lender to any
Assignee or Participant (or any prospective Assignee or Participant) of any
financial or other information regarding the Borrower or Guarantor.  Guarantor
may not assign or transfer its obligations hereunder to any Person without the
prior written consent of all Lenders and any such assignment or other transfer
to which all of the Lenders have not so consented shall be null and void.

 

Section 22.            [Reserved.]

 

Section 23.            Amendments.  This Guaranty may not be amended other than
in writing in accordance with the terms of Section 13.6. of the Credit
Agreement.

 

Section 24.            Payments.  All payments to be made by Guarantor pursuant
to this Guaranty shall be made in Dollars, in immediately available funds to the
Agent at the Principal Office, not later than 2:00 p.m. on the date of demand
therefor.

 

Section 25.            Notices.  All notices, requests and other communications
hereunder shall be in writing (including facsimile transmission or similar
writing) and shall be given (a) to Guarantor at its address set forth below its
signature hereto, (b) to the Agent, any Lender, the Issuing Lender or the
Swingline Lender at its respective address for notices provided for in the
Credit Agreement, or (c) as to each such party at such other address as such
party shall designate in a written notice to the other parties.  Each such
notice, request or other communication shall be effective (i) if mailed, when
received; (ii) if telecopied, when transmitted; or (iii) if hand delivered, when
delivered; provided, however, that any notice of a change of address for notices
shall not be effective until received.

 

Section 26.            Severability.  In case any provision of this Guaranty
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 

Section 27.            Headings.  Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.

 

9

--------------------------------------------------------------------------------


 

Section 28.            Limitation of Liability.  Neither the Agent nor any
Lender, nor any affiliate, officer, director, employee, attorney, or agent of
the Agent or any Lender, shall have any liability with respect to, and Guarantor
hereby waives, releases, and agrees not to sue any of them upon, any claim for
any special, indirect, incidental, or consequential damages suffered or incurred
by Guarantor in connection with, arising out of, or in any way related to, this
Guaranty or any of the other Loan Documents, or any of the transactions
contemplated by this Guaranty, the Credit Agreement or any of the other Loan
Documents.  Guarantor hereby waives, releases, and agrees not to sue the Agent
or any Lender or any of the Agent’s or any Lender’s affiliates, officers,
directors, employees, attorneys, or agents for punitive damages in respect of
any claim in connection with, arising out of, or in any way related to, this
Guaranty, the Credit Agreement or any of the other Loan Documents, or any of the
transactions contemplated by Credit Agreement or financed thereby.

 

Section 29.            Definitions.  a.      For the purposes of this Guaranty:

 

“Proceeding” means any of the following:  (i) a voluntary or involuntary case
concerning Guarantor shall be commenced under the Bankruptcy Code of 1978, as
amended; (ii) a custodian (as defined in such Bankruptcy Code or any other
applicable bankruptcy laws) is appointed for, or takes charge of, all or any
substantial part of the property of Guarantor; (iii) any other proceeding under
any Applicable Law, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or composition for adjustment of debts, whether now
or hereafter in effect, is commenced relating to Guarantor; (iv) Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) Guarantor makes a general assignment for the benefit of
creditors; (vii) Guarantor shall fail to pay, or shall state that it is unable
to pay, or shall be unable to pay, its debts generally as they become due;
(viii) Guarantor shall call a meeting of its creditors with a view to arranging
a composition or adjustment of its debts; (ix) Guarantor shall by any act or
failure to act indicate its consent to, approval of or acquiescence in any of
the foregoing; or (x) any corporate action shall be taken by Guarantor for the
purpose of effecting any of the foregoing.

 

b.             Terms not otherwise defined herein are used herein with the
respective meanings given them in the Credit Agreement.

 

Section 1.  Amendment and Restatement.  This First Amended and Restated
Springing Guaranty amends and restates in its entirety that certain Springing
Guaranty dated as of July 1, 2014 made by the Guarantor in favor of Agent and
the lenders under the “Existing Credit Agreement” (as defined in the Credit
Agreement).

 

[Signature on Next Page]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has duly executed and delivered this Guaranty as
of the date and year first written above.

 

 

GUARANTOR:

 

 

 

 

 

KITE REALTY GROUP TRUST

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

Name:

Daniel R. Sink

 

Title:

Executive Vice President and Chief

 

 

Financial Officer

 

 

 

 

 

Address for Notices:

 

 

 

Kite Realty Group Trust

 

30 S. Meridian Street, Suite 1100

 

Indianapolis, Indiana 46204

 

Attention: Chief Financial Officer

 

Telecopy Number:     (317) 577-5605

 

Telephone Number:   (317) 577-5600

 

--------------------------------------------------------------------------------